          Case 1:19-cv-01708-TFH Document 22 Filed 10/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ROBERT DEXTER WEIR et al.,

                        Plaintiffs,

                            v.                      No. 19-cv-1708 (TFH)

 UNITED STATES OF AMERICA et al.,

                        Defendants.


                             SUPPLEMENTAL MEMORANDUM

       Plaintiffs respectfully submit this Supplemental Memorandum to provide additional

information regarding a question posed by the Court to Plaintiffs’ counsel at the hearing held on

October 20, 2020.

       During the hearing, the Court asked Plaintiffs’ counsel what occurred on remand in

Tobar v. United States, 731 F.3d 938 (9th Cir. 2013), and Coumou v. United States, 107 F.3d 290

(5th Cir. 1997), modified by 114 F.3d 64 (5th Cir. 1997), and whether the political question

doctrine was raised at any point in those actions. Counsel responded that he did not believe that

the political question doctrine was ever raised, but was not certain as to the outcome on remand.

Counsel now confirms that the political question doctrine was never raised in either case and that

the cases were resolved as follows.

       In Tobar, the Ninth Circuit remanded for the district court to consider whether the suit

was barred by the discretionary function exception. Tobar, 731 F.3d at 946–49. On remand,

Plaintiffs had to demonstrate that the vessel sustained damages when it was towed to Ecuador

and that neither the vessel nor the crew was involved in illicit actions in order to trigger the Coast

Guard’s non-discretionary duty to pay damages for the vessel’s destruction pursuant to the terms
          Case 1:19-cv-01708-TFH Document 22 Filed 10/23/20 Page 2 of 3




of the Coast Guard’s 2005 agreement with Ecuador. Id.; Tobar v. United States, Case No.

07cv817-WQH-JLB, 2016 WL 1367224, at *3–4. (S.D. Cal. Apr. 5, 2016). Following a bench

trial, the district court concluded that the plaintiffs failed to establish that the vessel sustained

damages while in the custody of the Coast Guard and failed to establish that the vessel and its

crew were not involved in illicit actions, and dismissed the action. Id. at *10–11. The Ninth

Circuit affirmed. Tobar v. United States, 698 Fed. Appx. 523, 524 (9th Cir. 2017) (affirming the

district court’s findings as to illicit actions and not reaching the district court’s alternative finding

of no damages).

        In Coumou, the Fifth Circuit remanded to the district court to consider whether the

government breached its duty of reasonable care under general maritime law by failing to convey

potentially exculpatory information to Haitian authorities when it transferred plaintiff to its

custody for prosecution. Coumou, 114 F.3d at 65. On remand, the district court provided the

parties the opportunity to submit additional evidence regarding the Coast Guard’s alleged

negligence. Coumou v. United States, No. CIV. A. 93-1465, 1997 WL 391276, at *1

(E.D. La. July 8, 1997). Following receipt of additional submissions by the parties, the district

court concluded that the Coast Guard had acted negligently in breaching its duty to inform

Haitian officials of plaintiff’s cooperation in the Coast Guard’s counter-narcotics operation and

that this negligence caused plaintiff to suffer damages. Coumou v. United States, No. CIV. A.

93-1465, 1997 WL 644091, at *9 (E.D. La. Oct. 17, 1997). The district court entered judgment in

plaintiff’s favor and damages were awarded. Id. at *10.




                                                    2
         Case 1:19-cv-01708-TFH Document 22 Filed 10/23/20 Page 3 of 3




Date: October 23, 2020                               Respectfully submitted,

                                                       /s/ Jonathan Hafetz
Joshua S. Sohn*                                      Jonathan Hafetz (D.C. Bar No. NY0251)
Patrick N. Petrocelli*                               One Newark Center
Sarah M. Roe*                                        Newark, NJ 07120
Stroock & Stroock & Lavan LLP                        jonathan.hafetz@shu.edu
180 Maiden Lane                                      917.355.6896
New York, NY 10038
212.806.6006                                         Dror Ladin (D.C. Bar No. NY0277)
                                                     Steven Watt*
Arthur Spitzer (D.C. Bar No. 235960)                 American Civil Liberties Union Foundation
American Civil Liberties Union of the District       125 Broad Street, 18th Floor
   of Columbia                                       New York, NY 10004
915 15th Street, NW                                  212.549.2500
Washington, DC 20005                                 dladin@aclu.org
202.601.4266
aspitzer@acludc.org                                  Cecillia D. Wang (D.C. Bar No. CA00042)
                                                     American Civil Liberties Union Foundation
                                                     39 Drumm Street
                                                     San Francisco, CA 94111
                                                     415.343.0775
                                                     cwang@aclu.org

                                                     *Admitted pro hac vice

                                                     Attorneys for Plaintiffs




                                                 3
